UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 128 South Tejon, Suite 150 Colorado Springs, CO 80903 (Address of principal executive offices) Michael G. Willis The Willis Group 128 South Tejon, Suite 150 Colorado Springs, CO 80903 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Giant 5 Funds Investor Shares Semi-Annual Report September 30, 2010 Giant 5 Total Investment System (FIVEX) 20+ Underlying Mutual Funds Giant 5 Total Index System (INDEX) 20+ Underlying Index Funds and ETFs Invest in the Essentials Invest for Life™ Investors should carefully read and consider the Funds’ investment objectives, risks, charges and expenses before investing or sending money.This and other important information is contained in the Prospectus, which can be obtained by calling 1-888-5Giant5(1-888-544-2685) or downloaded on www.Giant5.com. Funds distributed by UMB Distribution Services, LLC. Semi-Annual Report Table of Contents September 30, 2010 (Unaudited) Letter to Shareholders 2 Giant 5 Total Investment System Schedule of Portfolio Investments 3 Financial Statements 4 Financial Highlights 6 Giant 5 Total Index System Schedule of Portfolio Investments 7 Financial Statements 8 Financial Highlights 10 Notes to the Financial Statements 11 Supplemental Information 16 Statement Regarding Availability of Quarterly Portfolio Schedule. (Unaudited) The Giant 5 Funds file complete schedules of portfolio holdings for each Fund with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330; and the Funds make the information on Form N-Q available upon request without charge. Statement Regarding Availability of Proxy Voting Policies and Procedures and Proxy Voting Record. (Unaudited) A description of the policies and procedures the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-800-788-5680 or on the Commission’s website at http://www.sec.gov. A copy of the Funds’ voting record for the most recent 12-month period ended June 30 is also available at the SEC’s website at http://www.sec.gov. October 31, 2010 Dear Shareholders, A new global era has arrived.Wall Street is no longer the center of the financial universe, and the United States and Europe appear to be losingthe political and economic dominance they have held over the rest of the world for the past 200 years.We believe the “Rise of the Rest” (those living outside of the United States and Europe), combined with the one global language and economy of the Internet, will be the two most significant factors driving the financial course of the next decade. The new global economy and rapid advancements in technology seem to be changing the fundamentals of investing at a rate the industry has never seen before.There are roughly seven times as many people living outside of the United States and Europe as compared to those living within.The growth and consumption behavior of this huge demographic will likely drive prices sharply higher during the next decade. If this last decade is any indication, it appears that governments in general cannot control their spending and debt.Instead of being fiscally responsible by spending less than they take in, governments use their ability to print money to make up the difference.As a result, we believe this will ultimately lead to a devaluing of all currencies that are not backed by hard assets such as gold.As these fiat currencies diminish in value, we believe that core commodities will increase in value and become a better global “currency”. We believe that global consumption is key to investing in the new global economy.Not coincidentally, core commodities represent a large percentage of the average investor’s annual budget. Therefore, our independent Fund of Funds structure which utilizes a “best of” approach for both indexes and managers, combined with a focus on the 5 core themes of Energy, Raw Materials, Capital Markets, Bonds, and Real Estate, represents a comprehensive investment process for investors who desire to focus on consumption. Our investment process, Consumption-Based Fundamental Asset Allocation (CFAA), introduces a new generation of asset management methodologies which use fundamental attributes of the Investor, not the investment, as the primary determinant for all asset allocation decisions. Our “Invest Where You Spend” strategy is designed to invest in the areas our Investors spend the majority of their money. By designing the portfolio around consumption and global spending patterns, our goal is to give Investors the capability to meet their future spending needs on the budget items they spend most of their money.This, we believe, is the primary purpose of investing. Since our inception almost 5 years ago, both of our Funds have outperformed their benchmark, the S&P 500® Index (see performance chart below).In addition, both Funds also outperformed their benchmark during the past 1-year, 2-year, and 3-year periods. The primary reason that we outperformed our benchmark during the most recent period was due to an increase in prices among some of the core commodities that we overweight compared to the S&P 500® Index.We overweight these sectors compared to our benchmark because they represent a large portion of Investor’s spending. Looking forward, we believe the price of real estate, oil, metals, food and other raw materials will continue to move higher, and our portfolios should benefit as a result. Thank you for your continued trust as shareholders of Giant 5 Funds. We appreciate our Investors and will continue strive to place you first in all that we do. Invest in the Essentials.Invest for Life. Michael G. Willis President Performance as of October 31, 2010 2-Year 3-Year Average Annual Since 3-Months 1-Year Average Average Inception (May 1, 2006) Total Investment System (FIVEX) +10.11% +17.06% +20.89% -4.25% +2.66% Total Index System (INDEX) +10.08% +16.65% +18.73% -4.61% +1.08% S&P 500® Index +7.96% +16.52% +13.11% -6.49% -0.14% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-888-5GIANT5. Total Annual Fund Operating Expenses of the Total Investment System and Total Index System were 2.51% and 2.32%, respectively. The S&P Index is an unmanaged index of stocks, bonds or mutual funds.It is not possible to invest directly in an index. 2 Schedule of Portfolio Investments Giant 5 Total Investment System September 30, 2010 (Unaudited) Fair Security Description Shares Value INVESTMENT COMPANIES - 99.7% BlackRock Energy & Resources Portfolio, Class I* $ Cohen & Steers Asia Pacific Realty Shares, Inc., Class I E.I.I. International Property Fund, Class I Fidelity Select Materials Portfolio First American Real Estate Securities Fund, Class Y First Eagle Global Fund, Class I First Eagle Overseas Fund, Class I Franklin Mutual European Fund, Class Z ICON Materials Fund Ivy Global Natural Resources Fund, Class I* JPMorgan Small Cap Equity Fund, Class S Matthews China Fund Matthews India Fund Metzler/Payden European Emerging Markets Fund* Morgan Stanley Institutional Fund, Inc., International Real Estate Portfolio, Class I Morgan Stanley Institutional Fund, Inc., U.S. Real Estate Portfolio, Class I Oppenheimer International Bond Fund, Class Y T. Rowe Price Latin America Fund Vanguard Energy Fund, Admiral Shares Vanguard Inflation-Protected Securities Fund, Admiral Shares Total Investment Companies (Cost $15,603,948) SHORT-TERM INVESTMENTS - 0.4% Fidelity Institutional Treasury Portfolio, Class I, 0.033%, 10/1/2010(a) Total Short-Term Investments (Cost $74,136) Total Investments - 100.1% (Cost $15,678,084) Other Liabilities in Excess of Assets - (0.1)% ) NET ASSETS - 100.0% $ * Non-income producing. (a) Variable rate security; the rate shown represents the rate at September 30, 2010. Giant 5 Total Investment System Sector Breakdown (Based on Total Investments) (Unaudited) See Notes to the Financial Statements. 3 Financial Statements Giant 5 Total Investment System STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) Assets: Investment securities at fair value (cost $15,678,084) $ Interest and dividends receivable Prepaid expenses Total Assets Liabilities: Payable to Adviser Payable for 12b-1 fees Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in-capital $ Undistributed net investment loss ) Accumulated undistributed net realized losses ) Net unrealized appreciation on investments Net Assets $ Capital Shares: Investor Shares Outstanding (no par value, unlimited number of shares authorized) Net Asset Value, Offering Price and Redemption Price Per Share $ STATEMENT OF OPERATIONS For the period ended September 30, 2010 (Unaudited) Investment Income: Dividends $ Interest income 68 Total Investment Income Expenses: Investment advisory fees Fund administration fees Transfer Agency fees 12b-1 fees Blue Sky fees Audit fees Custody fees Insurance CCO fees Printing fees Legal fees Pricing fees Directors fees Miscellaneous fees Total Expenses Net Investment Loss ) Net Realized and Unrealized Gains/(Losses) on Investments: Net realized losses from investment transactions ) Net realized gain distributions from underlying funds Change in unrealized appreciation/(depreciation) on investments Net realized and unrealized gains on investments Change in net assets resulting from operations $ See Notes to the Financial Statements. 4 Financial Statements Giant 5 Total Investment System Period Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 STATEMENTS OF CHANGES IN NET ASSETS Increase in Net Assets from Operations Net investment income/(loss) $ ) $ Net realized losses from investment transactions ) ) Net realized gain distributions from underlying funds Change in unrealized appreciation/(depreciation) on investments Change in net assets resulting from operations Capital Share Transactions Proceeds from sale of shares Cost of shares redeemed ) ) Change in net assets resulting from capital share transactions ) ) Net increase/(decrease) in net assets ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income/(loss) at end of period ) Share Information Shares sold Shares redeemed ) ) Net change resulting from share transactions ) ) See Notes to the Financial Statements. 5 Financial Highlights
